DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose ab automated crash detection device comprises an acoustic sensor is operatively coupled to a housing to sense vehicle structure born sound waves and develop an acoustic reading representative thereof; an accelerometer is operatively coupled to the housing to sense G-force and develop an accelerometer reading representative thereof; and a processing system being operatively detects crash based on the acoustic sensor and the acceleration sensor and a transmitter being operatively associated with the processing system to transmit a crash notification upon detection of a crash condition, such as found in Oldham (US 2015/0235323).  The prior art of record does not teach or suggest, in the claimed combination, a computer-implemented method for generating data regarding a vehicle crash, comprising a mobile computing device within a vehicle configured to receive initial sensor data; in response to determining, using the one or more processors, that the initial sensor data includes sensor data indicating that a vehicle crash has occurred, receiving additional sensor data for a first amount of time; and generating, using the one or more processors, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobra et al. (US 2015/0091717) disclose  a low-impact crash detection system for a vehicle comprising an accelerometer device from which horizontal components of acceleration are derived, a data processor comprising a FIR bandpass filter to generate filtered horizontal components of acceleration and a communication device for transmitting crash alert information, wherein the data processor is configured to generate an impact energy signal from the filtered horizontal acceleration components, to compare the impact energy signal with a threshold value to determine whether a low-impact crash has taken place, and to generate a crash alert for transmission by the communication device if the threshold value is exceeded. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 10, 2021